Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147999                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  OSHTEMO CHARTER TOWNSHIP,                                                                                          Justices
           Plaintiff-Appellee,
  v                                                                SC: 147999
                                                                   COA: 304986
                                                                   Kalamazoo CC: 2009-000307-CZ
  KALAMAZOO COUNTY ROAD
  COMMISSION and KALAMAZOO
  CHARTER TOWNSHIP,
           Defendants-Appellants,
  and
  ALAMO TOWNSHIP,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 1, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2014
           s0324
                                                                              Clerk